Citation Nr: 0702187	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 19, 1964 to August 6, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Nashville, 
Tennessee, Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for PTSD.  The Boston, Massachusetts, 
VA Regional Office (RO) is the agency of original 
jurisdiction over the veteran's appeal.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran and her 
representative if further action is required in her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran has submitted objective medical evidence that 
indicates that she has a clinical diagnosis of PTSD linked to 
her accounts of being sexually assaulted by, and of being 
subjected to verbal abuse and sexual harassment from a female 
noncommissioned officer who held a superior position over her 
during basic training in the United States Navy.  She 
identified her assailant and persecutor as a female petty 
officer named "Petty Officer R.M. Nelson." According to the 
veteran's accounts, the stressor incidents took place in the 
month of July 1964 while she was assigned to Training Company 
20 and stationed at the United States Naval Training Center 
in Bainbridge, Maryland.  According to her statements, she 
reported to the base commander that Petty Officer R.M. Nelson 
had sexually assaulted her.  Her personnel records, military 
performance reports, DD 214 Form, and service medical records 
do not, in and of themselves, verify her stressor accounts.  

A review of the history of the claim shows that there was 
insufficient development of the evidence on part of VA to 
verify the veteran's stressors.  Specifically, on November 
10, 2005, VA Training letter 05-04 was issued providing 
guidelines for the development of cases involving sexual 
trauma.  As this case was forwarded to the Board prior to 
that time, the RO has not been able to undertake the 
necessary development.  As the veteran has stated that she 
made a report directly to the base commander that she was 
being sexually victimized by Petty Officer R.M. Nelson, an 
attempt should be made through the appropriate channels to 
verify the veteran's alleged stressor by researching the 
records of the base commander's office at the United States 
Naval Training Center in Bainbridge, Maryland, for the 30-day 
period from July 1, 1964 - July 31, 1964.  The purpose of 
this action would be to verify whether or not there exists a 
record of the veteran's alleged meeting with the base 
commander, and if so, whether or not the record of the 
meeting corroborates her stressor accounts.  An attempt 
should be made to obtain the daily reports of Training 
Company 20 at the United States Naval Training Center in 
Bainbridge, Maryland, for the 30-day period from July 1, 1964 
- July 31, 1964, to determine whether or not there is any 
documentation relating to the veteran and/or her alleged 
assailant, Petty Office R.M. Nelson, that corroborates the 
veteran's stressor accounts.  Therefore, the case should be 
remanded to the RO so that such development may be 
undertaken.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Following the guidelines established 
in Training Letter 05-04, the RO should 
undertake the necessary development 
through the appropriate channels to 
obtain information that might verify the 
veteran's stressors.  Specifically, the 
RO should request that the appropriate 
party research the records, including the 
daily schedule and meeting logs, of the 
base commander's office at the United 
States Naval Training Center in 
Bainbridge, Maryland, for the 30-day 
period from July 1, 1964 - July 31, 1964, 
in order to verify whether or not there 
exists a record of the veteran's alleged 
meeting with the base commander, and if 
so, whether or not the record of the 
meeting corroborates her stressor 
accounts relating to her having been 
sexually assaulted by Petty Officer R.M. 
Nelson.  Copies of the reports should be 
associated with the claims folder.

3.  The daily reports of Training Company 
20 at the United States Naval Training 
Center in Bainbridge, Maryland, for the 
30-day period from July 1, 1964 - July 
31, 1964, should be obtained to determine 
whether or not there is any documentation 
relating to the veteran and/or her 
alleged assailant, Petty Office R.M. 
Nelson, that corroborates the veteran's 
stressor accounts.  If any of the 
aforementioned stressors, then a report 
must be prepared detailing the nature of 
the stressor alleged by the veteran.  
This report is then to be added to the 
claims folder.

4.  Thereafter, if and only if the 
aforementioned stressor is verified, the 
veteran must be scheduled for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file, to include the 
summary report of the corroborated 
stressor, must be made available to the 
examiner in conjunction with this 
examination.  The psychiatrist must be 
instructed that only the veteran's 
stressor accounts described above may be 
considered for the purpose of 
determining whether the veteran has PTSD 
for service connection purposes.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged 
stressors were sufficient to produce 
PTSD; and (2) whether there is a link 
between the current PTSD and the 
aforementioned stressors if they are 
found sufficient to produce PTSD by the 
examiner.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to 
service connection for PTSD should then 
be readjudicated.  If the benefit remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, to 
include consideration and discussion of 
the provisions of 38 C.F.R. § 3.304 
(2006), and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

